DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on August 30, 2021, amendments to the claims have been acknowledged. Claims 4 and 5 are cancelled by applicant. New claims 17, 18, 19 and 20 are added. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3, 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rudduck et al. (US 2007/0071575). 
Regarding claim 1, Rudduck discloses a fastener 610  (connection element) [0338] comprising: an engagement means 612 as a contact receptacle [0341],  the engagement means 612 is in the unlocking position  [0341] (meaning open position; open in a set-on direction)) and receiving a portion of the contact element. The fastener 610, further comprises a pair of clamping jaws 614 [0339] defining the contact receptacle (Engagement means 612), and a clamping device (block 618) arranged on at least one of the pair of clamping jaws 614 [0342]-[0345], see also Figs. 53 and 55, and figure 55 shows a clamping device arranged on at least one of the pair of clamping jaws 614. 
Rudduck further discloses that the clamping device (as Block 618) [0342] extends into the contact receptacle in a press-on position of the clamping device (Block 618 is urged towards (extends into) engagement means 612 [0342]), the clamping device is formed from a shape memory alloy (Block 618 includes projection 632 containing aperture 634 to which is attached smart memory alloy wire 642 [0343]). The shape memory alloy wire 642 [0352] is made of shape memory alloy and is capable of and is expected to be transferable by a phase transformation into the press-on position. It would have been obvious to a person having ordinary skill in the art that the a portion of material of the pair of clamping jaws is not made from the shape memory alloy  for the benefit of a fastener (connection element) made of a combination of materials, as taught by Rudduck at  [0018]. 
(CLAIM 1) 
Regarding claim 3, Rudduck discloses all of the limitations as set forth above in claim 1. Rudduck further discloses Block 618  (clamping device) includes projection 632 containing aperture 634 to which is attached smart memory alloy wire 642 [0343]), and therefore  he clamping device includes a shape memory alloy material. Since the clamping device includes a shape memory alloy material it is capable of and expected to be transferable by the phase transformation from a set-on position into the press-on position.  See figure 53, the clamping device (block 618) is arranged outside of the contact receptacle in the set in position.  (CLAIM 3)
Regarding claims 7-9, Rudduck discloses all of the limitations as set forth above in claim 1. Rudduck discloses a clamping device (block 618) arranged on at least one of the pair of clamping jaws 614 [0342]-[0345], see figure 53. Rudduck does not disclose a pair of clamping devices, where each of the clamping devices is arranged at one of the pair of clamping jaws. However, the duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04.VI.B, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere 
It would have been obvious to one having ordinary skill in the art to include a second clamping device (pair of clamping devices) in the connection element of Rudduck in order to further aid in the clamping force being applied onto the contact element.  
It would have been obvious to one having ordinary skill in the art that the pair of clamping devices face each other and are arranged in a symmetrically mutually aligned manner in order to further aid in the clamping force being applied onto the contact element. (CLAIM 8)
It would have been obvious to one having ordinary skill in the art that the pair of clamping devices face each other and are arranged in an asymmetrically mutually offset manner in order to further aid in the clamping force  being applied onto the contact element. (CLAIM 9)
Regarding claim 10, Rudduck discloses all of the limitations as set forth above in claim 1. Rudduck further discloses a slot, see figure 53, the slot is formed in at least one of that one pair of clamping jaws 614. (CLAIM 10)
Regarding claims 11 and 12, Rudduck discloses all of the limitations as set forth above in claim in claim 10. Modified Rudduck does not disclose a pair of clamping devices arranged at one of the pair of clamping jaws.  However, the duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04.VI.B. It would have been obvious to one having ordinary skill in the art to include a second clamping device (pair of clamping devices) in the connection element of Rudduck in order to further aid in the clamping force being applied onto the contact element.  
Modified Rudduck further discloses a pair of clamping devices are arranged at one of the pair of clamping jaws 614. It would have been obvious to one having ordinary skill in the art to . (CLAIMS 11 and 12)
Regarding claim 14, Rudduck discloses all of the limitations as set forth above in claim 1. Rudduck further discloses see figure 53, a base 624 (pressure plate) curved inward into the contact receptacle (Engagement means 612) in the press on position. (CLAIM 14)
Regarding claim 15, Rudduck discloses all of the limitations as set forth above in claim 1. Rudduck further discloses, the shape memory material is a titanium nickel wire [0021]. (CLAIM 15) 

    PNG
    media_image1.png
    552
    897
    media_image1.png
    Greyscale


Rudduck figures 53-55
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rudduck et al. (US 2007/0071575), as applied to claim 1 above, and further in view of Leroux et al., (US 20160149256). 
Regarding claim 2, Rudduck discloses all of the limitations as set forth above in claim 1.  Rudduck does not disclose the contact element is a contact tab and the electrical storage cell is a pouch cell. Leroux discloses a module 1, that comprises six flexible prismatic cells (11-16) of pouch type stacked [0021]. Two elements 17 and 18 are disposed to clamp the stack of cells, exerting a compressive force on the stack. The elements 17 and 18 are designated as clamps. The clamps 17 and 18 advantageously may be made of a deformable material, for example a metal such that the compressive force is a simple restoring force extorted by the material in order to return the clamps 17 and 18 to their starting form [0021]. The clamps 17 and 18 are connected to the connectors 111 “tab” of the cell [0021]. It would have been obvious to one having ordinary skill in the art to have the electrical storage cell of Kobayashi be a pouch cell  and the contact element be a contact tab in order to having easy stacking and a flexible battery module.   (CLAIM 2)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Leroux et al., (US 20160149256), and further in view of Rudduck et al. (US 20070071575).  
Regarding claim 16, Leroux discloses a module 1, that comprises six flexible prismatic cells (11-16) of pouch type stacked [0021]. Two elements 17 and 18 are disposed to clamp the stack of cells, exerting a compressive force on the stack. The elements 17 and 18 are designated as clamps. The clamps 17 and 18 advantageously may be made of a deformable material, for example a metal such that the compressive force is a simple restoring force extorted by the material in order to return the clamps 17 and 18 to their starting form [0021].  Examiner notes 
Rudduck discloses a fastener 610 (connection element) [0338] comprising: an engagement means 612 as a contact receptacle [0341], the engagement means 612 is in the unlocking position [0341] (meaning open position; open in a set-on direction)) and receiving a portion of the contact element. The fastener 610, further comprises a pair of clamping jaws 614 [0339] defining the contact receptacle (Engagement means 612), and a clamping device (block 618) arranged on at least one of the pair of clamping jaws 614 [0342]-[0345], see also Figs. 53 and 55, and figure 55 shows a clamping device arranged on at least one of the pair of clamping jaws 614. 
Rudduck further discloses that the clamping device (as Block 618) [0342] extends into the contact receptacle in a press-on position of the clamping device (Block 618 is urged towards (extends into) engagement means 612 [0342]), the clamping device is formed from a shape memory alloy (Block 618 includes projection 632 containing aperture 634 to which is attached smart memory alloy wire 642 [0343]). The shape memory alloy wire 642 [0352] is made of shape memory alloy and is capable of and is expected to be transferable by a phase transformation into the press-on position. It would have been obvious to a person having ordinary skill in the art that the a portion of material of the pair of clamping jaws is not made 
It would have been obvious to one having ordinary skill in the art to replace the clamps 17 and 18 of Leroux with the fastener 610 of Rudduck in order to further aid in the change of shape of the clamps during heating.  (CLAIM 16) 

    PNG
    media_image2.png
    844
    756
    media_image2.png
    Greyscale

Leroux figure 1 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al., (US 4969835).
Regarding claim 17, Kobayashi discloses a connection of electronic circuit members, comprising an ITO (transparent electrode), a chemical connector and an FPC (flexible printed circuit board), is positioned a reinforcing fastener which comprises a superelastic shape memory alloy which is machined into circular shape, elliptic shape, flattened elliptic shape or preferably horseshoe shape in section with a slit in the axial direction (col.2/ L55-68).  The connection part is held insertedly in the slit through liner contact by means of the tightening force generating through the recovery in shape of said fastener, and a tightening force can become a uniform holding force through an additional superelastic effect (col.2/ L55-68).  
Kobayashi further discloses upon attaching the reinforcing fastener to the connection part, the shape memory and superelasticity of the alloy are utilized. Thus a plate of shape memory alloy is rolled up to make a cylindrical fastener with a slit in the axial direction thereof. 
  Examiner notes the fastener 5 reads on the claimed connection element for mechanical and electrical connection to a contact element( chemical connector (3), Liquid crystal (1), and ITO (2))   of an electrical storage cell, (col.3/L56-61).  See figure 3 the connection element 5 includes a contact receptacle is open in a set-on direction and receiving a portion of the contact element.  Kobayashi further discloses see figure 3, the connection element (fastener 5) comprises a pair of clamping jaws, the contact receptacle is disposed between the pair pf clamping jaws. Kobayashi further discloses the connection element (reinforcing fastener (5)) includes a section with a slit 6 in the axial direction (col.2/ L55-68).  See also figure 3 a slit/slot 6 is formed in at least one of the pair of clamping jaws. 
Kobayashi further discloses, see figure 3, the clamping device extends into the contact receptacle in a press on position of the clamping device.  The clamping device is formed from a (CLAIM 17).
Regarding claims 18-20, Kobayashi discloses all of the limitations as set forth above in claim 17. Kobayashi further discloses, see figure 3, a pair of clamping devices are arranged at one of the pair of clamping jaws and the slit (6) extends between the pair of clamping devices (CLAIM 18).  See figure 3, the slit (6) extends in the set on direction from a yoke that connects the pair of clamping jaws (CLAIM 19).  See figure 3, the slit 6 penetrates the yoke and each of the pair of clamping jaws (CLAIM 20). 


    PNG
    media_image3.png
    454
    611
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    291
    1102
    media_image4.png
    Greyscale

Kobayashi figure 1-3
Response to Arguments
Applicant’s arguments, filed August 30, 2021, have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) rejection as being anticipated by Kobayashi for claims 1 and 3-15 has been withdrawn. 
Applicant asserts that Kobayashi does not disclose a pair of clamping jaws, the contact receptacle is disposed between the pair of clamping jaws, and a slot is formed in at least one of the pair of clamping jaws.  Applicant’s assertion is not persuasive. Kobayashi certainly discloses, (see figure 3), the connection element (fastener 5) comprises a pair of clamping jaws, the contact receptacle is disposed between the pair of clamping jaws. Kobayashi further discloses the connection element (reinforcing fastener (5)) includes a section with a slit 6 in the axial direction (col.2/ L55-68).  The reinforcing fastener which comprises a superelastic shape memory alloy includes a slit in the axial direction (col.2/63-66). The fastener of the invention has the slit in the axial direction. The opening amount of this slit is memorized so that a zero or sufficiently small 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/
Examiner, Art Unit 1722                 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722